STEPHENSON, Justice
(concurring).
I agree with Chief Justices Dies that this case should be affirmed.
The two reasons given in the dissenting opinion for reversing this case come solely from the fertile mind of Associate Justice Keith and are not raised by a point of error, or the statement or argument under any point of error.
In spite of the assertion in the dissenting opinion that “[pjoints three and four go to the heart of plaintiff’s case in her suit upon the promissory note,” I do not find that to be a fair appraisal of those points of error. Appellant’s-points of error read as follows:
“Third Point
..“The judgment of the trial court is fundamentally erroneous in that the motion to sever was granted on the basis of ratification, a theory which was not affirmatively plead as a ground for judgment.
“Fourth Point
“The trial court erred in granting the motion to sever on the basis of ratification in that appellee did not show that the appellant Lakeland Properties, Inc. had knowledge of the actual terms of the transaction which it allegedly ratified.”
Following a brief mention of ratification, the dissenting opinion, without further explanation, reaches the matter of the failure of Mrs. Mangum to plead and prove that the transaction was fair and just to the corporation.
I feel that it is fair to make the statement that appellant does not raise that *919question of law in its points three and four or in any other point of error. In fact, appellant comes no closer to that subject anywhere in its brief, than the citation of the Popperman Case for the proposition that “[t]he director seeking recovery on the basis of ratification has the burden of proving the necessary element of that theory.” There is not a word in appellant’s brief suggesting it was error for the trial court to allow plaintiff to recover because she failed to plead and prove the transaction was fair and just to the corporation.
The dissenting opinion makes no claim that such failure of pleading and proof raises a matter of fundamental error, but only that the question is raised by appellant’s points three and four. I here cite by reference, the cases cited in the dissenting opinion for the proposition that the failure to present a point of error complaining of the trial court’s action precludes appellate review, unless the error is fundamental.
Rule 97(a) is discussed at length in the dissenting opinion, even though the admission is made that Lakeland does not raise that question by any of its points of error. However, the suggestion is made that the general rule is of doubtful validity when Rule 97(a) is involved, citing Griffin v. Holiday Inns of America, 496 S.W.2d 535 (Tex.1973). In my humble opinion, the Griffin Case raises no question as to the validity of the general rule.
The situation is reversed in the Griffin Case, and the appealing party is the one who should have filed the compulsory counter claim. The Griffin Case says, in effect, that the failure to comply with Rule 97(a) may be considered by the Supreme Court as a reason for upholding the action of the courts below, in passing upon the res judicata question. No court (including Griffin) has said that an appellate court may consider the failure to comply with Rule 97(a) as a ground for reversal in the absence of a point of error.